

EXHIBIT 10.1


FORM OF AWARD CERTIFICATE
Duke Realty Corporation 2010 Performance Share Plan



Participant Name:     
Award Date:        


You have been awarded the following grant of Performance Shares under the Duke
Realty Corporation 2010 Performance Share Plan. Capitalized terms not otherwise
defined in this Award Certificate are as defined in the 2010 Performance Share
Plan.
Performance Period
 
Target Value of Award on Award Date:
$
Fair Market Value of a Share on February 10, 2014:
$
Target Number of Performance Shares:
   



The number of Shares actually issued upon settlement of this award will equal
the sum of (a) the target number of Performance Shares times the Combined Payout
Percentage (“Earned Performance Shares”), plus (b) the number of additional
Shares that would have been accumulated if the Earned Performance Shares had
been issued by the Company on the first day of the Performance Period and all
dividends paid by the Company with respect to such Shares had been reinvested in
Company Shares at a price equal to the Fair Market Value of one Share on the
ex-dividend date. In no event will dividend equivalent shares be issued with
respect to Performance Shares that are not earned. The Combined Payout
Percentage shall equal the simple average of the AFFO Payout Percentage, the
Total Shareholder Return (“TSR”) Payout Percentage and the Leverage Metrics
Payout Percentage as determined under the following tables. The “Leverage
Metrics Payout Percentage” shall mean the simple average of the Fixed Charge
Coverage Ratio Payout Percentage and the Debt Plus Preferred to EBITDA Ratio
Payout Percentage:
Performance Level
Average Annual Growth in AFFO per Share for the Performance Period
AFFO Payout Percentage
Superior
 
 
Target
 
 
Threshold
 
 
 
 
 



Performance Level
Annualized TSR Percentile Rank for
the Performance Period
TSR Payout Percentage
Superior
 
 
Stretch
 
 
Target
 
 
Threshold
 
 
 
 
 




--------------------------------------------------------------------------------





Performance Level
Fixed Charge Coverage Ratio Payout Percentage
Fixed Charge Coverage Ratio Payout Percentage Payout Percentage
Superior
 
 
Target
 
 
Threshold
 
 
 
 
 



Performance Level
Debt Plus Preferred to EBITDA Ratio
Debt Plus Preferred to EBITDA Ratio Payout Percentage
Superior
 
 
Target
 
 
Threshold
 
 
 
 
 



The AFFO and Leverage Metrics Payout Percentages shall be interpolated between
the Threshold and Superior performance levels, with the maximum Payout
Percentages equal to 200%. The TSR Payout Percentage shall not be interpolated.
For example, if the Average Annual Growth in AFFO per Share for the Performance
Period was 1.5%, the Annualized TSR for the Performance Period was in the 60th
Percentile, Fixed Charge Coverage Ratio was 2.8 and the Debt Plus Preferred to
EBITDA Ratio was 7.0, then the Combined Payout Percentage would equal [75% (AFFO
Payout Percentage) + 100% (TSR Payout Percentage) and 112.5% (the average of the
two Leverage Metric Payout Percentages)] divided by 3, or 95.83%. A payout
percentage shall be zero percent if the threshold performance level is not
attained.


Average Annual Growth in AFFO Per Share Computation
Except as provided below in the case of a Change in Control, Average Annual
Growth in AFFO per Share shall mean the simple average of the Annual Growth in
AFFO per Share for the three calendar years of the Performance Period. Annual
Growth in AFFO per Share for a calendar year shall mean the percentage by which
AFFO for the applicable calendar year exceeds AFFO for the prior calendar year.
AFFO growth may be a negative percentage. AFFO shall be computed in a consistent
manner from year to year and in accordance with disclosures made by the Company
in its SEC filings or applicable supplemental data filed on the Company’s
website. In general, AFFO means core Funds from Operations less recurring
building improvements and second generation capital expenditures and adjusted
for certain non-cash items such as straight line rental income, non-cash
components of interest expense and stock compensation expense, and after similar
adjustments for unconsolidated partnerships and joint ventures.
Annualized TSR Computation
Except as provided below in the case of a Change in Control, Annualized TSR for
the Performance Period shall mean the annualized return, assuming annual
compounding, that would cause (a) the Fair Market Value of one share of Stock on
the date immediately preceding the beginning of the Performance Period, to equal



--------------------------------------------------------------------------------



(b) the sum of (i) the Fair Market Value of one share of Stock at the end of the
Performance Period and (ii) the cumulative value of the Company’s dividends paid
over the Performance Period, assuming the reinvestment of such dividends into
Stock on the ex-dividend date.
The Company’s Annualized TSR for the Performance Period shall be compared to the
Annualized TSR for the Performance Period computed in a consistent manner for
the following companies (“Peer Group”):
Percentile Rank shall mean the percentage that is (a) the number of Peer Group
companies with an Annualized TSR that is less than the Company’s Annualized TSR,
divided by (b) the total number of companies in the Peer Group. For example, if
4 of the Peer Group companies had an Annualized TSR over the Performance Period
that was less than the Company’s Annualized TSR, the Annualized TSR for the
Performance Period would be in the 40th percentile [4/10].
In the event any of the companies in the Peer Group cease to be traded on a
nationally recognized stock exchange during the Performance Period, such company
shall be removed from the Peer Group and excluded from the percentile
computations. However, if the reason for the cessation of trading was due to
bankruptcy, insolvency or, at the discretion of the Committee, the acquisition
of the company as the result of financial distress, the Annualized TSR
performance of such company will be treated as underperforming the Company’s
Annualized TSR.
Leverage Metrics Computations Except as provided below in the case of a Change
in Control, Fixed Charge Coverage Ratio shall mean Core EBITDA divided by
[interest expense + preferred dividends + capitalized interest].
Except as provided below in the case of a Change in Control, Debt plus Preferred
to EBITDA Ratio shall mean [Company debt + preferred stock - cash] divided by
Core EBITDA.
Core EBITDA and each of the components thereof used in the above definitions
shall be annualized based upon amounts for the final quarter of the Performance
Period except that Core EBITDA and earnings shall be adjusted (i) to include a
full quarter’s EBITDA and earnings from properties acquired during the quarter
and for development projects that were placed in service during the quarter, and
(ii) to exclude all EBITDA and earnings from properties that were sold during
such quarter.
Core EBITDA shall mean earnings before interest, taxes, depreciation and
amortization (“EBITDA”) adjusted to exclude gains or losses on land or other
property sales, gains or losses pertaining to acquisitions, impairment charges,
capital transactions, and severance charges related to major overhead
restructuring activities.
All components (e.g., Core EBITDA, debt, cash, interest expense, etc.) of the
Leverage Metric computations shall be determined in a manner consistent with the
disclosures made in the applicable quarterly Supplemental Information report
contained on the Company’s website. In addition, each component shall be
adjusted to include the Company’s applicable share of such components from joint
ventures.
In the event that a major capital transaction (including the issuance or
redemption of debt, preferred stock or common stock) occurred during the
quarter, proforma adjustments shall be made to the applicable components of the
Leverage Metric computations as if such capital transaction had occurred at the
beginning of the quarter.



--------------------------------------------------------------------------------



Retirement Provisions
“Retirement” means Participant’s termination of employment with the Company or
an Affiliate, other than a Termination for Cause, on or after Participant
attains the age of 55 years provided that, as of the date of termination, the
sum of the number of whole years of Participant’s employment with the Company or
an Affiliate plus Participant’s age totals at least 65 years.
Compensation Recoupment Policy
This Award shall be subject to any compensation recoupment policy of the Company
that is applicable by its terms to Participant and to Awards of this type.
Change in Control Provisions
For purposes of Section 5.8 of the Performance Share Plan:
•
If a Change in Control occurs prior to the second anniversary of the beginning
of the Performance Period, the AFFO per Share performance level shall be deemed
to be at target and, therefore, the AFFO Payout Percentage shall be 100%. If a
Change in Control occurs on or after the second anniversary of the beginning of
the Performance Period and prior to the end of the Performance Period, the
Average Annual Growth in AFFO per Share shall equal the simple average of the
Annual Growth in AFFO per share for the first two calendar years of the
Performance Period, and the AFFO Payout Percentage shall be determined
accordingly.

•
If a Change in Control occurs prior to the second anniversary of the beginning
of the Performance Period, the Annualized TSR performance level shall be deemed
to be at target and, therefore, the TSR Payout Percentage shall be 100%. If a
Change in Control occurs on or after the second anniversary of the beginning of
the Performance Period and prior to the end of the Performance Period, the
Annualized TSR shall be determined based on the number of full and partial years
from the beginning of the Performance Period to the date of the Change in
Control. The Average Annual TSR, if applicable, shall be determined based on the
number of full and partial years from the beginning of the Performance Period to
the date of the Change in Control.

•
If a Change in Control occurs prior to the second anniversary of the beginning
of the Performance Period, each of the Leverage Metric performance levels shall
be deemed to be at target, and therefore the Leverage Metric Payout Percentage
shall be 100%. If a Change in Control occurs on or after the second anniversary
of the beginning of the Performance Period and prior to the end of the
Performance Period, the Leverage Metric Payout Percentage shall be equal to the
greater of (i) 100%, or (ii) the Leverage Metric Payout Percentage computed
using the most recent full quarter preceding the date of the Change in Control.

_________________________________________________________________________
By your signature and the Company’s signature below, you and the Company agree
that these grants are awarded under and governed by the terms and conditions of
the Duke Realty Corporation 2010 Performance Share Plan and this Award
Certificate.





--------------------------------------------------------------------------------



PARTICIPANT




_______________________________________            __________________
Date


COMPANY
Duke Realty Corporation






_____________________________________                __________________
By:                                     Date
Title:



